223 S.W.3d 857 (2007)
STATE of Missouri, Respondent,
v.
Anthony Duane DRISKELL, Appellant.
No. WD 66279.
Missouri Court of Appeals, Western District.
March 27, 2007.
Motion for Rehearing and/or Transfer Denied May 1, 2007.
Application for Transfer Denied June 26, 2007.
Kent Denzel, Columbia, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before JAMES M. SMART, JR., Presiding Judge, JOSEPH M. ELLIS, Judge and EDWIN H. SMITH, Judge.
Motion for Rehearing and/or Transfer to Supreme Court Denied May 1, 2007.
Prior report: 167 S.W.3d 267.


*858 ORDER

PER CURIAM.
Anthony Driskell appeals from his conviction for one count of possession of methamphetamine with the intent to distribute. Specifically, Appellant contends that the State failed to lay a sufficient foundation for the admission of the methamphetamine at issue into evidence. No jurisprudential purpose would be served by a formal written opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 30.25(b).